June 28, 1941. The opinion of the Court was delivered by
The appellant was one of twelve persons, men and women, who entered the City of Beaufort very early on Sunday morning, June 30, 1940, and at about first daylight distributed religious pamphlets on the porches of the residents. Some of the latter complained of the disturbance to a policeman on duty who arrested the appellant and she was later tried in the mayor's Court and convicted of the violation of the following quoted ordinance: "Every person, who shall by provoking or insulting epithets, words, or gestures, attempt to provoke another shall be deemed guilty of disorderly conduct, and upon conviction thereof be fined in any sum not exceeding One Hundred Dollars or imprisonment, not exceeding Thirty days."
From the sentence the defendant appealed to the Court of General Sessions which affirmed the judgment and sentence, whereupon this appeal was taken.
The defendant moved before the mayor to dismiss the prosecution, one of the grounds being in effect that there was no evidence of guilt under the ordinance, and this ground was preserved in the appeal to the Circuit Court and here by the exceptions. Incidentally the latter are not prepared or presented in accord with the rules of this Court, which shortcoming is overlooked in view of the fact that the appellant's principal attorney is not a member *Page 434 
of the bar of this State and therefore not versed in the practice before our Courts.
We have carefully read the testimony, all of which is printed in the record, and we find none which would justify conviction of the appellant of a violation of the quoted ordinance under which she was prosecuted, convicted and sentenced, so the latter will be reversed.
There are other exceptions and much argument of appellant alleging violation of her constitutional rights of religious freedom and freedom of the press which need not be considered in view of the disposition of the appeal above indicated. But see City of Gaffney v. Putnam,15 S.E.2d 130, decided by this Court on June 2, 1941.
The judgment of the Circuit Court is reversed as is the conviction and sentence of the appellant by the city Court of Beaufort.
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE L.D. LIDE concur.